 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RICKY PARNELL,                                      No. 2:18-cv-0220 WBS KJN P
12                        Plaintiff,
13           v.                                           ORDER
14    DR. WIN, et al.,
15                        Defendants.
16

17          Plaintiff is a state prisoner, proceeding pro se, in this civil rights action for relief pursuant

18   to 42 U.S.C. § 1983. On November 28, 2018, plaintiff filed a reply to defendants’ answer.

19   However, plaintiff failed to sign his pleading.

20          Parties proceeding without counsel are required to sign all pleadings, motions, and other

21   papers submitted to the court for filing. Fed. R. Civ. P. 11(a). Ordinarily, the court is required to

22   provide litigants an opportunity to promptly rectify such oversight. Here, however, plaintiff is

23   attempting to file an improper pleading absent court order.

24          Rule 7(a) of the Federal Rules of Civil Procedure provides:

25          (a) Pleadings. Only these pleadings are allowed:

26                  (1) a complaint;

27                  (2) an answer to a complaint;

28                  ...
                                                         1
 1                   (7) if the court orders one, a reply to an answer.

 2   Fed. R. Civ. P. 7(a) (emphasis added). The court has not ordered plaintiff to reply to defendants’

 3   answer and declines to make such an order. Therefore, the court will not provide plaintiff an

 4   opportunity to re-submit a signed reply, but finds his November 28, 2018 was improperly

 5   submitted, and his reply is disregarded.

 6             Accordingly, IT IS HEREBY ORDERED that plaintiff’s reply (ECF No. 26) is

 7   disregarded as improperly-filed without a court order. Fed. R. Civ. P. 7(a).

 8   Dated: December 7, 2018

 9

10
     /parn0220.77e
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
